52 F.3d 1123
311 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James C. ROBINSON, Petitioner,v.FEDERAL AVIATION ADMINISTRATION and National TransportationSafety Board, Respondents.
No. 94-1711.
United States Court of Appeals, District of Columbia Circuit.
April 11, 1995.Rehearing and Suggestion for RehearingIn Banc DeniedJune 19, 1995.

Before:  WALD, WILLIAMS, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of an order of the National Transportation Safety Board ("NTSB").  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Petitioner challenges an order in which the NTSB upheld, on remand from this court, an earlier NTSB order that had affirmed the Federal Airline Administration's decision to revoke petitioner's airline transport license.  See NTSB Order No. EA-4277 (Nov. 17, 1994) (upholding Order No. EA-4052);  Robinson v. NTSB, 28 F.3d 210 (D.C.Cir.1994) (remanding to NTSB to explain the basis for its findings);  NTSB Order No. EA-4052 (Dec. 27, 1993) (affirming FAA Emergency Order of Revocation, based on petitioner's unsafe operation of a helicopter).  The NTSB's decision to uphold revocation of petitioner's license was based on its finding that, on May 26, 1993, petitioner took off in and flew a helicopter with only one properly functioning engine, in violation of 14 C.F.R. Sec. 91.7(a) & (b) (prohibiting operation of aircraft in "unairworthy condition"), Sec. 91.9(a) (requiring compliance with operating limitations in approved flight manual), and Sec. 91.13(a) (prohibiting operation in "careless or reckless manner").  We find that the Board was entitled to infer, based on record testimony as to the movements of the helicopter prior to and during take-off, that petitioner took off under the power of only one engine, and that this behavior was due to prior engine malfunction.  See Order No. EA-4277 (Nov. 17, 1994) at 6-11.  Because the NTSB has adequately explained its decision and there is substantial evidence in the record supporting its determination, it is


3
ORDERED AND ADJUDGED, by the Court, that the petition for review is denied.


4
The Clerk is directed to withhold the issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).